.   ..




                                                                         .~~
         OFFICE OF THE ATTORNEY GENERAL OF 'MCAB
                             AUSTIN                            WPP   ,




    Honorable U. P..Sexton
    county Attorney
    Orange, Texas
    Dear Sir:
                             opinion NO. 0-372s
                             Re: Whether oounty treasurer is
                                 entitled&o reoeive oommis-
                                 sionfor the oolleotion and
                                 disbursement of Road Dis-
                                 trict Funds in addition to
                                 the maximum compensation of
                                 $2,000~.00per year.
                 In your letter 0r June 29, 1941, you request our
    opinion in response to the following question8
                 "Is the County Treasurer of a county hav-
            ing a population of 15,545, aooording to the
            last Federal Census and a valuation of
            $12,183,570.00, according to the last approved
            tax roll, authorized to deduct a oommission for
            the collection and disbursement of Road District
            Funds. in addition to the maximum comnensation
            of $Z;OOO.OO per annum, provided for in Article
            3943, R.C.S.?"
                Article 3941, Revised Civil Statutes, reads as
    r0ii0ws:
                 Vhe county treasurer shall receive com-
            missions on the moneys reoeived and paid out by
            him, said aommissions to be fixed by order of
            the commissioners oourt as follows: For reoeiv-
            ing all moneys, other than school funds, for
            the county, not exceeding two and one-half per
            cent, and not exceeding two and one-hall per cent
            for paying out the same; provided, that he ,shall
            receive no commissions for receiving money from
            his predecessor nor for paying over money to his
            suooessor in office.*
Honorable 1. P. Sexton, Page 2


             By Artiole 3943.,Revised Civil Statutes, as
amended, the oommissions allowed to the oount treasurer
of Orange County are limited to a maximum of $2,ooo.oo
per year, none of the exoeptions to that aunt provided
in said Article 3943 and in Articles 3943a and 3943b, Ver-
non's Annotated Civil Statutes, being epplioable. While
the county treasurer is made the oustodian of the funds
of road districts by Article 7529, Vernon's Annotated Givil
Statutes, the prOViSiOnS of Article 3941, as limited by
Article 3943, are nowhere added to nbr changed in anyre-
spect, the road district statutes oontaining no provision
for additional compensation for the oounty treasurer. In
our opinion No. o-1450, a copy of whioh is enclosed here-
with, we held that the county treasurer of San taba county
could not retain commissions out of the proceeds of the
sale of road bonds after he had received the (2,OOO.OO
maximum provided by Article 3943. We refer also to the
oases of Red River County v. Graves, 288,s. W. 544, and
Harris County v. Chaklton, 243 S. v, UO.   In our opinion
your question should be answered in the negative.
            Kindly permit us to thank you for the compre-
hensive brief accompanying your request.
                                      Yours very truly
APPROVED JUL 23, 1941            ATTORNEY GRNKML OF TEXAS
/e/ Grover Sellers               BY
                                              Glenn R. Lewis
FIRST ASSISTANT                                    Assistant
ATTORNEY GENERAL
GRL:LM         APPROVZD OPIXION COXUITTRR BY BWB CIjAIFUN
RWCLOSURR